Name: Commission Regulation (EU) 2015/2256 of 4 December 2015 amending Regulation (EC) No 1983/2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target primary variables (Text with EEA relevance)
 Type: Regulation
 Subject Matter: national accounts;  social framework;  social affairs;  economic analysis;  information technology and data processing;  economic conditions
 Date Published: nan

 5.12.2015 EN Official Journal of the European Union L 321/12 COMMISSION REGULATION (EU) 2015/2256 of 4 December 2015 amending Regulation (EC) No 1983/2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target primary variables (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(a) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions. (2) Commission Regulation (EC) No 1983/2003 (2) adopted the list of target primary variables, the codes for these variables and the technical format of data transmission for the main operation of EU-SILC. (3) At its meeting of 7 and 8 June 2010, the Employment, Social Policy, Health and Consumer Affairs Council decided that the mid-term review of the Union headline target to be carried out in 2015 should also include a review of the indicators taking into account economic developments and improved measurement instruments. (4) In view of this, Commission Regulations (EU) No 112/2013 (3) and (EU) No 67/2014 (4) included new variables measuring material deprivation among households and individuals (adults) in the list of secondary target variables on which data is to be collected in 2014 and 2015. (5) It is also necessary to adapt the list of primary target variables for future data collections. This involves removing obsolete variables from and adding new variables to the Annex to Commission Regulation (EC) No 1983/2003. These items have been selected for a robust measure of material deprivation after two in-depth statistical analyses, based on data collected in the 2009 and 2013 EU-SILC. (6) Commission Regulation (EC) No 1983/2003 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1983/2003 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 3.7.2003, p. 1. (2) Commission Regulation (EC) No 1983/2003 of 7 November 2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target primary variables (OJ L 298, 17.11.2003, p. 34). (3) Commission Regulation (EU) No 112/2013 of 7 February 2013 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2014 list of target secondary variables on material deprivation (OJ L 37, 8.2.2013, p. 2). (4) Commission Regulation (EU) No 67/2014 of 27 January 2014 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2015 list of target secondary variables on social and cultural participation and material deprivation (OJ L 23, 28.1.2014, p. 1). ANNEX The Annex to Regulation (EC) No 1983/2003 is amended as follows: 1. Section Household data  Social exclusion  Non-monetary household deprivation indicators, including problems in making ends meet, extent of debt and enforced lack of basic necessities is amended as follows: (a) the following variables are deleted: Component Variable name Code Target variable X,L HS070 Do you have a telephone (including mobile phone) 1 Yes 2 No  cannot afford 3 No  Other reasons HS070_F  1 Missing 1 Variable is filled X,L HS080 Do you have a colour TV 1 Yes 2 No  cannot afford 3 No  Other reasons HS080_F  1 Missing 1 Variable is filled and X,L HS100 Do you have a washing machine 1 Yes 2 No  cannot afford 3 No  Other reasons HS100_F  1 Missing 1 Variable is filled (b) After variables HS150 and HS150_F, the following variables are inserted: Component Variable name Code Target variable X,L HD080 Replace worn-out furniture 1 Yes 2 No  household cannot afford 3 No  Other reasons HD080_F 1 Variable is filled  1 Missing 2. Between section Personal data  Basic data  Demographic data (16+) and section Personal data  Education  Education, including highest ISCED level attained, the following new section Personal data  Social exclusion  Non-monetary personal deprivation indicators  is inserted: Component Variable name Code Target variable Personal data Social exclusion NON-MONETARY PERSONAL DEPRIVATION INDICATORS X,L PD020 Replace worn-out clothes by some new (not second-hand) ones 1 Yes 2 No  cannot afford 3 No  Other reasons PD020_F 1 Variable is filled  1 Missing  3 Not selected respondent X,L PD030 Two pairs of properly fitting shoes (including a pair of all-weather shoes) 1 Yes 2 No  cannot afford 3 No  Other reasons PD030_F 1 Variable is filled  1 Missing  3 Not selected respondent X,L PD050 Get-together with friends/family (relatives) for drink/meal at least once a month 1 Yes 2 No  cannot afford 3 No  Other reasons PD050_F 1 Variable is filled  1 Missing  3 Not selected respondent X,L PD060 Regularly participate in a leisure activity 1 Yes 2 No  cannot afford 3 No  Other reasons PD060_F 1 Variable is filled  1 Missing  3 Not selected respondent X,L PD070 Spend a small amount of money each week on yourself 1 Yes 2 No  cannot afford 3 No  Other reasons PD070_F 1 Variable is filled  1 Missing  3 Not selected respondent X,L PD080 Internet connection for personal use at home 1 Yes 2 No  cannot afford 3 No  Other reasons PD080_F 1 Variable is filled  1 Missing  3 Not selected respondent